         Case 1:20-cv-02017-PGG Document 36 Filed 11/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COOGI PARTNERS, LLC,

                       Plaintiff,                                        ORDER

               -against-                                           20 Civ. 2017 (PGG)

RAGEON, INC. AND SHABAZZ D. EVERETT
A/K/KA SHABAZZ D. EVERETTE A/K/A
MONEYBAZZ D/B/A MONEY BUSHAE,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that Plaintiff’s application for a default judgment against

Defendant RageOn, Inc. is DENIED.

               The hearing on Plaintiff’s application for a default judgment against Defendant

Shabazz D. Everett a/k/a Shabazz D. Everette a/k/a Moneybazz d/b/a Money Bushae (“Everett”)

is hereby adjourned to December 10, 2020 at 11:15 a.m. Plaintiff will supplement its default

application with additional information concerning Defendant Everett within ten days of this

Order. Plaintiff is further directed to serve a copy of this Order on Defendant Everett.

               Defendant RageOn will submit any response to the Complaint by December 18,

2020.

               Counsel for all parties are directed to appear before the Court for an initial pretrial

conference in accordance with Rule 16 of the Federal Rules of Civil Procedure on December 10,

2020 at 11:15 a.m. The hearing will take place by telephone.

               This case has been designated as an electronic case and has been assigned to

me for all purposes. By the date of the initial pretrial conference, counsel for all parties
         Case 1:20-cv-02017-PGG Document 36 Filed 11/19/20 Page 2 of 3




must register as filing users in accordance with the Procedures for Electronic Case Filing

and file a Notice of Appearance.

               Seven days before the conference, the parties must submit a joint letter

addressing the following in separate paragraphs: (1) a brief description of the case, including

the factual and legal bases for the claim(s) and defense(s); (2) any contemplated motions; and (3)

the prospect for settlement. For the Court’s convenience, the parties must set forth the

conference’s date and time in the joint letter’s opening paragraph. The Court directs the parties

to consult its Individual Practices and model Case Management Plan and Scheduling Order –

both of which are available on the Court’s web site – and to submit with their joint letter a

jointly proposed Case Management Plan.

               In any case involving allegations of personal injury – whether physical,

psychological, emotional, or otherwise – the Plaintiff is to provide to the Defendant prior to

the initial pretrial conference all necessary medical authorizations.

               The parties should be aware that the Court requires a pre-motion conference

before any motion is filed, in accordance with Rule 4(A) of the Court’s Individual Practices.

               The Court will consider requests for adjournment of the conference only if they

are in writing and otherwise in accordance with the Court’s Individual Practices.

               The parties should not provide the Court with courtesy copies of any

document less than six pages in length.

               If this case has been settled or otherwise terminated, counsel are required to notify

the Court – before the date of the conference – by calling (212) 805-0224, and must send a

stipulation of discontinuance, voluntary dismissal, or other proof of termination via email to the

Orders and Judgments Clerk at the following email address: judgments@nysd.uscourts.gov.




                                                 2
         Case 1:20-cv-02017-PGG Document 36 Filed 11/19/20 Page 3 of 3




               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Seven

days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       November 19, 2020




                                                 3
